By the Court.

Lumpkin, J.,
delivering the opinion.
After referring to the testimony, Judge Thomas in conclusion, said to the jury: “Therefore, I charge you that if you believe the evidence of Cull, and also of Smith and Chafin, you ought to find a verdict for the plaintiff for the sum of five hundred dollars, with interest from the time the services were fully completed and ended.”
It is complained by counsel for the defendant below, that the foregoing, as well as other portions of his Honor’s charge, are violatory of the Act of 1850, which makes it unlawful for the Judge to express or intimate to the jury what has or has not been proved in any case. (Cobb, 462.) It would seem that the learned Judge had expressed a pretty decided opinion, that the special contract set up by the plaintiff had been fully proved by the witnesses who were sworn upon the trial, and that it only remained for the jury to settle in their own minds whether or not Cull, and Smith, and Chafin were to be believed. '
*325I would merely add, that no one, so far as the record discloses, doubted the veracity of the witnesses ; and the only question made was, had they made out, by proof, the special contract, namely: that the plaintiff was to get five hundred dollars for nursing the deceased 'during his nine days of illness?